Ludeling, C. J.
The question involved in this case is the right to the office of State Tax Collector for the Third District of New Orleans. *597The motion to dismiss the appeal must prevail. This appeal was applied for on the first of October, 1870; the judgment was rendered on the fourteenth J une, 1870. The seventh section of the act entitled “An Act relative to the Supreme Court, and to regulate the terms thereof, the proceedings therein, appeals thereto, and processes against sureties on appeal bonds,” approved March sixteenth, 1870, declares, “ that in all cases in which the right to office is involved, and an appeal is taken from the judgment of the lower court, it shall be returnable in ten days after the judgment of the lower court,” etc. In this case the fault is attributable to the appellants, who did not apply lor an appeal until three months had elapsed.
It is, therefore, ordered that the appeal be dismissed at the costs of the appellant.